Name: 95/203/EC: Commission Decision of 6 June 1995 on the eligibility of expenditure to be incurred by Finland and Sweden on the implementation of pilot projects involving the use of continuous position monitoring systems for fishing vessels (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  EU finance;  Europe
 Date Published: 1995-06-13

 Avis juridique important|31995D020395/203/EC: Commission Decision of 6 June 1995 on the eligibility of expenditure to be incurred by Finland and Sweden on the implementation of pilot projects involving the use of continuous position monitoring systems for fishing vessels (Only the Finnish and Swedish texts are authentic) Official Journal L 128 , 13/06/1995 P. 0020 - 0021COMMISSION DECISION of 6 June 1995 on the eligibility of expenditure to be incurred by Finland and Sweden on the implementation of pilot projects involving the use of continuous position monitoring systems for fishing vessels (Only the Finnish and Swedish texts are authentic) (95/203/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conversion and management of fishery resources (1), as last amended by Decision 94/207/EC (2), and in particular Article 2b thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received a programme and applications for Community financial contributions from Finland and Sweden towards expenditure to be incurred during 1995; whereas these applications are in accordance with the conditions stipulated in Decision 89/631/EEC; Whereas the applications refer to expenditure on the implementation of pilot projects involving the use of continuous position monitoring system for fishing vessels; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The expenditure for 1995 shown in the Annex, corresponding to an amount of ECU 434 932 is eligible for a Community financial contribution of 100 %. Article 2 This Decision is addressed to the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 6 June 1995. For the Commission Emma BONINO Member of the Commission ANEXO / BILAG / ANHANG / Ã Ã Ã Ã Ã Ã Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO / BILAGA / LIITE >TABLE>